Case: 18-30821      Document: 00514987685         Page: 1    Date Filed: 06/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-30821                            FILED
                                  Summary Calendar                       June 7, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
LEROY ANTOINE LODGE,

                                                 Plaintiff-Appellant

v.

LIBBY TIGNER, Warden at River Correctional Center; WILLIAM SALVAGE,
Assistant Warden at River Correctional Center: JAMES M. LEBLANC,
SECRETARY, DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS;
JOHN HOOD,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:18-CV-248


Before STEWART, Chief Judge, and OWEN and OLDHAM, Circuit Judges.
PER CURIAM: *
       Leroy Antoine Lodge, Louisiana prisoner # 00105750, challenges the
dismissal of his in forma pauperis (IFP) 42 U.S.C. § 1983 complaint seeking
damages for alleged constitutional violations which occurred during his
incarceration at River Correctional Center (RCC). Because Lodge has been


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30821     Document: 00514987685     Page: 2   Date Filed: 06/07/2019


                                  No. 18-30821

transferred from RCC and is currently incarcerated at Winn Correctional
Center, any claim for declaratory and injunctive relief is now moot.          See
Herman v. Holiday, 238 F.3d 660, 665 (5th Cir. 2001).
      After reviewing de novo the district court’s dismissal of Lodge’s IFP civil
rights complaint as frivolous and for failure to state a claim upon which relief
may be granted, we find no error in the district court’s determination that
Lodge’s complaint fails to state a claim upon which relief may be granted. See
Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005). Even accepting Lodge’s
factual allegations as true, Lodge has not alleged facts sufficient to show that
any defendant violated his Eighth Amendment rights by intentionally
mistreating him or engaging in “conduct that would clearly evince a wanton
disregard for any serious medical needs.” Gobert v. Caldwell, 463 F.3d 339,
346 (5th Cir. 2006); see Easter v. Powell, 467 F.3d 459, 463 (5th Cir. 2006).
Likewise, the facts alleged are insufficient to show that any defendant willfully
delayed taking him to the prison infirmary or consciously disregarded the risk
of any delay under the circumstances. See Easter, 467 F.3d at 463. Insofar as
Lodge complains that security personnel were responsible for passing out daily
medication to the inmates, he does not explain how this conduct caused him
any harm, much less substantial harm; thus, this bare allegation does not show
that the complained-of conduct resulted in a constitutional violation. See id.;
see also Koch v. Puckett, 907 F.2d 524, 531 (5th Cir. 1990) (holding that bare
allegations are insufficient to support a constitutional violation).
      Lodge also has failed to allege sufficient facts to show that any defendant
interfered with his mail in violation of his right of access to the courts or his
right of free speech, see Christopher v. Harbury, 536 U.S. 403, 415-16 (2002);
Brewer v. Wilkinson, 3 F.3d 816, 820, 821-26 (5th Cir. 1993), and his bare
allegation that inmates were handling other prisoners’ mail is insufficient to



                                        2
    Case: 18-30821       Document: 00514987685    Page: 3   Date Filed: 06/07/2019


                                  No. 18-30821

state a claim of a constitutional violation, see Koch, 907 F.2d at 531. Further,
although   the   Eighth     Amendment       prohibits   inhumane   conditions    of
confinement, Lodge has not alleged facts sufficient to show both (1) that the
alleged deprivations were “objectively, sufficiently serious” as to result in “the
denial of the minimal civilized measure of life’s necessities,” and (2) that
defendants acted with deliberate indifference to his health or safety. Farmer
v. Brennan, 511 U.S. 825, 834 (1994); see Coleman v. Sweetin, 745 F.3d 756,
764 (5th Cir. 2014).
      As for his deprivation of property claim, Lodge has not identified any
error in the district court’s reasoning for dismissing this claim and has
therefore abandoned the issue on appeal. See Brinkmann v. Dallas Cty. Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Finally, we do not consider
Lodge’s claim that prison officials at RCC retaliated against him by placing
him in a different housing unit after he was transferred back to RCC, as this
claim appears to be raised for the first time on appeal.            See Leverette
v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999); Varnado
v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).
      The district court’s judgment is AFFIRMED. Given that the district
court’s dismissal of Lodge’s complaint for failure to state a claim counts as a
strike under 28 U.S.C. § 1915(g), see Brown v. Megg, 857 F.3d 287, 290-92
(5th Cir. 2017), Lodge is cautioned that if he accumulates three strikes, he may
not proceed IFP in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury, see § 1915(g).
      AFFIRMED; 28 U.S.C. § 1915(g) SANCTION WARNING ISSUED.




                                        3